Case 2:20-cv-10170-VAR-EAS ECF No. 26, PageID.772 Filed 07/20/21 Page 1 of 7



                    20-UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MARTY J. WALSH,

       Plaintiff,
v.                                         Case No. 20-10170
                                           Honorable Victoria A. Roberts
INDEPENDENT HOME CARE OF
MICHIGAN, LLC et al.,

     Defendants.
_______________________________/

                       ORDER DENYING
     DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT [ECF No. 20]

I. INTRODUCTION
       The U.S. Department of Labor (“DOL”) sued the owner and co-owner

of Independent Homecare of Michigan LLC (“IHC”), Mary Clark and

Kathryn Flick, for violating the Fair Labor Standard Act’s (“FLSA”) overtime

rules. Defendants move this Court for summary judgment and partial

summary judgment, pursuant to Fed. R. Civ. P. 56. They ask this Court

either to dismiss the case in its entirety, or to dismiss or decrease Plaintiff’s

liquidated damages claim.

       Plaintiff brings this action, in part, to recover $46,665 in back wages.

He also requests an equal amount in liquidated damages. He says IHC

owes this by statute for its failure to pay overtime compensation between
Case 2:20-cv-10170-VAR-EAS ECF No. 26, PageID.773 Filed 07/20/21 Page 2 of 7



January 23, 2018 through June 1, 2019, in violation of Section 7 of the Fair

Labor Standards Act of 1938 (“FLSA”).

II. LEGAL STANDARD

      Under Fed. R. Civ. P. 56, summary judgment is proper when “the

movant shows that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” FED. R. CIV. P.

56(a). A genuine issue of material fact exists "if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party." Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 106 S. Ct. 2505, 2507, 91 L. Ed. 2d

202 (1986). “The court must view the evidence in the light most favorable to

the non-moving party, drawing all reasonable inferences in that party's

favor.” Sagan v. United States, 342 F.3d 493, 497 (6th Cir. 2003) (citing

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986)).

      III. ANALYSIS

   A. The Portal to Portal Act 29 U.S.C. § 259 (1994)

      Defendants say they are not liable for back wages or liquidated

damages. They say the Portal to Portal Act, 29 U.S.C. § 259 (1994)

(“PPA”) provides an affirmative defense because they acted “in good faith

conformity with and in reliance on” a previous DOL Regulation, 29 C.F.R.


                                      2
Case 2:20-cv-10170-VAR-EAS ECF No. 26, PageID.774 Filed 07/20/21 Page 3 of 7



§552.109 (1975), which exempted IHC as a companionship services

company from paying overtime wages. They say they were unaware of the

change in the law in 2013 (2013 Home Care Rule) which rendered the

companionship services exemption inapplicable to IHC, thus requiring IHC

to pay overtime.

     Plaintiff says Defendants’ ignorance of the law is not a defense to

excuse their obligations under the FLSA. The rule change, Plaintiff says,

was widely reported through mainstream media, health care trade

publications, and websites as opponents challenged it in federal court, the

D.C. Court of Appeals and the U.S. Supreme Court. Plaintiff claims

Defendants failed to show that they acted as a reasonably prudent person

would have acted under similar circumstances because Defendants

neglected to make a reasonable effort to see if wage laws changed by

subscribing to newsletters or trade groups or consulting an expert on the

subject such as an outside accountant or an attorney.

  In pertinent part, the PPA states:
     “[N]o employer shall be subject to any liability…to
     pay…[unpaid] overtime under the [FLSA]…if [the employer]
     proves that the action or omission complained of was in good
     faith conformity with and in reliance on any written
     administrative regulation, order, ruling, approval, or
     interpretation, of the agency of the United States…or any
     administrative practice or enforcements policy of such agency
     with respect to the class of employers to which he belonged.
     Such a defense, if established, shall be a bar to the action or
                                       3
Case 2:20-cv-10170-VAR-EAS ECF No. 26, PageID.775 Filed 07/20/21 Page 4 of 7



     proceeding, notwithstanding that after such act or omission,
     such administrative regulation, order, approval, interpretation,
     practice, or enforcement policy is modified or rescinded or is
     determined by judicial authentic to be invalid or of no legal
     effect.
29 U.S.C. § 259.”
  The employer must establish an affirmative defense under the PPA. See

Perry v. Randstad General Partner, 876 F.3d 191, 213 (6th Cir. 2017).

      After reviewing the parties’ briefs, the Court finds genuine issues of

material fact preclude summary judgment; primarily, whether Defendants

acted in “good faith” after the 2013 Home Care Rule went into effect. See

Henchy v. City of Absecon, 148 F.Supp.2d 435, 442 (D.N.J.2001) (“[b]y its

very nature, the question of good faith is fact intensive and implicates a

question of credibility for the trier of fact”). A reasonable juror could

conclude Defendants did not act in “good faith” when for six years they

failed to notice a change in the law which directly affected payroll

procedures. Defendants’ motion for summary judgment on its good faith

affirmative defense is DENIED.

      Moreover, Defendants cite Swigart v. Fifth Third Bank, 870 F. Supp.

2d 500 (S.D. Ohio 2012) to support their affirmative defense; however, in

Swigart, the parties had engaged in discovery before the Court considered

a dispositive motion. Id. at 502. Here, discovery is ongoing; it may reveal

further relevant facts.

                                        4
Case 2:20-cv-10170-VAR-EAS ECF No. 26, PageID.776 Filed 07/20/21 Page 5 of 7



   B. Liquidated Damages

   Defendants argue even if the Court finds them liable for back wages, the

Court should not award liquidated damages because they acted in good

faith and had reasonable grounds to believe that they were not violating

FLSA overtime requirements.

      Plaintiff says Defendants fail to meet their burden to establish they

acted reasonably and in good faith; over 19 years of operation Defendants

made little to no effort to stay abreast of the law.

      An employer who violates the FLSA's minimum wage or overtime

provisions is liable to the employee or employees affected in the amount of

the unpaid overtime compensation “and in an additional equal amount as

liquidated damages.” 29 U.S.C. § 216(b); Sec'y of Lab. v. Timberline S.,

LLC, 925 F.3d 838, 856 (6th Cir. 2019). However, if the employer shows

that the act or omission which gave rise to such action was in good faith

and that the employer had reasonable grounds to believe that the

employer’s act or omission was not a violation of the FLSA, the Court may,

in its discretion, decline to award liquidated damages, or award an amount

less than the statutory limit. 29 U.S.C. 260. “To prove that it acted in good

faith, an employer ‘must show that [it] took affirmative steps to ascertain the




                                        5
Case 2:20-cv-10170-VAR-EAS ECF No. 26, PageID.777 Filed 07/20/21 Page 6 of 7



Act’s requirements, but nonetheless violated its provisions.’” Sec’y of Lab.

at 856.

      Mary Clark (“Clark”) started IHC in 2000 with the correct legal

understanding that IHC was exempt from paying overtime wages to its

employees. Mary Clark learned about the Companionship Services

Exemption through an investigator at the DOL in 1999. Defendants say

their employees attended continuing education training and relied on

Genesee Health Systems and a poster company to update it on federal

labor laws. Whether these things constitute sufficient “affirmative steps” to

show that Defendants acted in good faith, is a question of fact which

precludes summary judgment on the issue of liquidated damages.

      Finally, Plaintiff asks the Court to enter judgment in favor of the

secretary on all issues in its complaint. However, it is improper under this

Court’s Electronic Filing Policies and Procedures to combine a response to

a motion with a motion for affirmative relief. See Electronic Filing Policies

and Procedures, Rule 5(f) (“... a response or reply to a motion must not be

combined with a counter-motion.”); Maye v. Klee, No. 14-10864, 2017 WL

9802821, at *13 (E.D. Mich. Mar. 3, 2017). Additionally, Federal Rule of

Civil Procedure 7(b) requires that “[a] request for a court order must be




                                       6
Case 2:20-cv-10170-VAR-EAS ECF No. 26, PageID.778 Filed 07/20/21 Page 7 of 7



made by motion.” Plaintiff is not entitled to seek affirmative relief via its

response to Defendants’ motion for summary judgment.

      The Court DENIES Defendants’ motion for summary judgment in its

entirety.

      The motion hearing scheduled for August 5, 2021 at 9:00am is

cancelled.

      IT IS ORDERED.
                                            s/ Victoria A. Roberts
                                            Victoria A. Roberts
                                            United States District Judge
Dated: July 20, 2021




                                        7
